Title: To Benjamin Franklin from Dumas, 24 July 1784
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur,
La Haie 24e. Juillet 1784

Je ne doute pas que la Lecture de l’incluse pour le Congrès ne fasse plaisir à Votre Excellence. C’est pourquoi je la fais passer par vos mains, Vous priant de la fermer & acheminer ensuite,

avec celle pour Mr. Van Berckel, soit par le Paquebot de Port Louis à N. York le mois prochain, ou par Mr. Barclay, s’il sait une occasion plus prompte. Tout est fidele, & rien d’exagéré dans cette Dépeche. Si Mr. Wm. Franklin, que je prie de recevoir mes meilleurs complimens, veut bien m’accuser la réception de la présente & de son contenu en bon état, & m’apprendre aussi votre bien-être à tous égards, je lui en serai fort obligé. Je suis avec le plus respectueux attachement, De Votre Excellence, Le très-humble & très-obéissant serviteur

C. W. F. Dumas
Passy à Son Excellence M. Franklin

 
Notation: Dumas 24 Juillet 1784
